 

 

 

Case 19-20113 Doc5 Filed 07/29/19 Page1 of 2

 
 

Fill in this information to identify your case:
Debtor 1 sé COU Mne . Lae ‘ } y Aan

St ame. , le Name Last Name -
Debtor 2 Prgo Fr VU) XY A RQ

(Spouse, if filing) First Name } Middte Name Last Name
Q

     

United States Bankruptcy Court for the: District of

©) Check if this is an

Case number ! a) °
“t)-  amended filing

(if known)

 

  

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 t2s

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. !f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

| Part 4: List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

Identify the creditor and the property that is collateral What do. you intend to-do with the property that Did you claim the property
secures a debt? as.exempt on Schedule C?
Creditor’s Ye WY KH ron cra (] Surrender the property. LI No
name:
‘ CJ Retain the property and redeem it. Sabres

Description of

wt OD) 4 \ { ( Retain the property and enter into a
property O CY) HPReiain the pr Agreement.

securing debt:
() Retain the property and [explain]:

 

 

Creditor’s (2 Surrender the property. QO No
name:
() Retain the property and redeem it. OQ) Yes

 

 

Description of

property
securing debt:

Q] Retain the property and enter into a
Reaffirmation Agreement.

(J Retain the property and [explain):

 

 

Creditor’s (2) Surrender the property. OC No
name:
C) Retain the property and redeem it. LU Yes

 

Descripti f
property ° J Retain the property and enter into a

securing debt: Reaffirmation Agreement.
LJ Retain the property and [explain]:

 

 

Creditor’s (] Surrender the property. Ui No
name:

(1) Retain the property and redeemit. U) Yes

Descripti f
propery ° LJ Retain the property and enter into a

securing debt: Reaffirmation Agreement.
( Retain the property and [explain]:

 

 

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 

 

 
Case 19-20113 Doc5 Filed 07/29/19 Page 2 of2

beter Saeques ine We Nhung Cave number now

First Name Middle Name Last Name

List Your Unexpired Personal Property Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
Describe your unexpired personal property feases Will the lease be assumed?
Lessor’s name: OI No
Ye
Description of leased Ul Yes
property:
Lessor’s name: LJ No
Description of leased U Yes
property:
Lessor’s name: LI No
Description of leased L) Yes
property:
Lessor’s name: ONo
U] Yes
Description of leased
property:
Lessor’s name: O No
UL Yes
Description of leased
property:
Lessor’s name: QO) No
_ Q] Yes
Description of leased
property:
Lessor’s name: OINo
QO Yes

Description of leased
property:

 

 

 

 

Under penalty of perjury, | declare that i have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x Hlawgute Zy _—
sos of Debtor 1 / i
Date 6 7 27 20( i Date 7

MM/ DD / YYYY MM/ DD/

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
